In an action to recover damages for breach of contract, etc., plaintiffs appeal from (1) an order of the Supreme Court, Westchester County (Marbach, J.), dated July 15, 1983, which granted the defendants’ motion, made at the close of plaintiffs’ case, to dismiss the complaint and (2) a judgment of the same court, dated July 26, 1983, entered upon said order. 1Í Appeal from the order dismissed, without costs or disbursements. (See Matter of Aho, 39 NY2d 241, 248.) 11 Judgment affirmed, without costs or disbursements. No opinion. Lazer, J. P., Weinstein, Brown and Lawrence, JJ., concur.